Case: 21-30253     Document: 00516516335         Page: 1     Date Filed: 10/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 21-30253
                                Summary Calendar                            FILED
                                                                     October 21, 2022
                                                                       Lyle W. Cayce
   Christopher Stevenson,                                                   Clerk

                                                           Plaintiff—Appellant,

                                       versus

   Kevin Benjamin,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:19-CV-637


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          On September 23, 2019, Christopher Stevenson, Louisiana prisoner
   # 509582, filed a pro se complaint under 42 U.S.C. § 1983 against Kevin
   Benjamin, a former assistant warden at the Louisiana State Penitentiary
   (LSP), and LSP Warden Darrell Vannoy.           The district court granted


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30253      Document: 00516516335          Page: 2   Date Filed: 10/21/2022




                                    No. 21-30253


   Vannoy’s motion to dismiss for failure to state a claim. The district court
   subsequently granted Benjamin’s motion for summary judgment, which
   argued that Stevenson’s complaint was filed outside of the applicable
   prescriptive period.
          Stevenson appeals the district court’s grant of Benjamin’s motion for
   summary judgment, arguing that, based on unspecified information yet to be
   discovered, his complaint was not time barred. He has abandoned any
   challenge to the district court’s dismissal of his claim against Vannoy by
   failing to adequately brief the issue on appeal. See Terry Black’s Barbecue,
   L.L.C. v. State Auto. Mut. Ins. Co., 22 F.4th 450, 459 (5th Cir. 2022).
          We review de novo a grant of summary judgment, “viewing all
   evidence in the light most favorable to the nonmoving party and drawing all
   reasonable inferences in that party’s favor.” Surratt v. McClarin, 851 F.3d
   389, 391-92 (5th Cir. 2017) (internal quotation marks and citation omitted).
   “The court shall grant summary judgment if the movant shows that there is
   no genuine dispute as to any material fact and the movant is entitled to
   judgment as a matter of law.” Fed. R. Civ. P. 56(a).
          Because there is no federal statute of limitations for § 1983 actions,
   the applicable limitations period and tolling provisions are borrowed from
   state statutes. Harris v. Hegmann, 198 F.3d 153, 157 (5th Cir. 1999). In
   Louisiana, the applicable prescriptive period is one year. Id. at 158; La. Civ.
   Code Ann. art. 3492. “The limitations period begins to run when the
   plaintiff becomes aware that he has suffered an injury or has sufficient
   information to know that he has been injured.” Stringer v. Town of Jonesboro,
   986 F.3d 502, 510 (5th Cir. 2021) (internal quotation marks and citation
   omitted). Stevenson became aware of the injury on the date of the alleged
   attack: January 24, 2018.




                                         2
Case: 21-30253       Document: 00516516335          Page: 3   Date Filed: 10/21/2022




                                     No. 21-30253


            Prescription is suspended upon the filing of a prisoner’s grievance in
   the prison’s internal Administrate Remedy Procedure “until the final agency
   decision is delivered.” La. Rev. Stat. Ann. § 15:1172(E). “The period
   of suspension is not counted toward accrual of prescription. Prescription
   commences to run again upon the termination of the period of suspension.”
   La. Civ. Code Ann. art. 3472.
            Stevenson filed his administrative grievance on April 6, 2018, and his
   administrative grievance was exhausted on October 29, 2018.                His
   prescriptive period was therefore suspended for 206 days, giving him until
   August 18, 2019, to file his complaint. Because Stevenson did not file his
   complaint until September 23, 2019, it was time barred.
            Although Stevenson argues that he should have been allowed more
   time for discovery, information is only relevant, and therefore discoverable,
   when “it encompasses any matter that bears on, or that reasonably could lead
   to other matter that could bear on, any issue that is or may be in the case.”
   Coughlin v. Lee, 946 F.2d 1152, 1159 (5th Cir. 1991) (internal quotation marks,
   brackets, and citation omitted). Stevenson, however, does not dispute any of
   the dates and fails to explain sufficiently what discovery would potentially
   reveal, so there is no genuine dispute of material facts. See Fed. R. Civ.
   P. 56(a). Further, prescription is dispositive, and no discovery unrelated to
   the dates of prescription could reasonably lead to information that impacts
   the case. See Wallace v. Kato, 549 U.S. 384, 391-92 (2007); Coughlin, 946
   F.2d at 1159.
            Because there is no genuine factual dispute about Stevenson filing his
   complaint outside of the prescriptive period, the district court did not err by
   granting Benjamin’s motion for summary judgment. See Fed. R. Civ. P.
   56(a).
            The decision of the district court is AFFIRMED.




                                           3